DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both diffuser and depositing belt, see page 29, line 8 of the specification.  It is noted that diffuser has also been designated as reference 19 in other portions of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  It is noted that the issue can also be remedied with a correction to the specification.



Specification
The disclosure is objected to because of the following informalities: See issue above in the drawings, wherein reference number 20 has been designated to both diffuser 20 and depositing belt, see page 29, line 8.  There is a conflict since the diffuser is also designated as reference number 19.  
Appropriate correction is required.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
There is an issue regarding the claim consistency in the claims.  See elements in claims 1-16, being designated as “air permeable deposit conveyor”, “deposit conveyor”, and also “conveyor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the second" in line 3.  It is assumed that the claim is referring to “the second extraction area”.  There is insufficient antecedent basis for this limitation in the claim, regarding to the term “the second”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Achterwinter (US 6402492) in view of Boscolo (8137088).
In regards to claim 1, Achterwinter teaches an apparatus (see Figs. 1 and 2) for making a nonwoven fabric from thermoplastic plastic filaments (see teaching of Achterwinter, claim 1), the apparatus comprising:
an air permeable deposit conveyor (see endlessly revolving screen belt 2) having a horizontal face displaceable in a horizontal travel direction (see Figs. 1 and 2);
a spinneret (see head 1) above the conveyor for spinning the filaments (K) and depositing the spun filaments on the deposit conveyor in a deposit area of the conveyor as a nonwoven web for conveyance in the travel direction (see Figs. 1); and
an extractor (see suction unit 6) beneath the conveyor that draws air or process air through the deposit conveyor in the deposit area in a main extraction area below the deposit conveyor and delimited by, relative to the travel direction, upstream and downstream suction partitions (see baffles 8).
Further in Achterwinter, see teachings in claim 3, wherein the baffle flaps 8 are of solid metal sheet.  The air suction device below the upper run of the screen belt with respective baffle flap 8 that are articulated at each of the two longitudinal edges 7 of the suction channel inlet 5, see Figs 1 and 2.  The baffles 8 being independently adjustable, col. 3, lines 12-15.  Further, Air suction device having an adjustable suction blower, see claim 7, and Col. 3, lines 1-4.

Achtwinter does not specifically teach of “one of the partitions having an upper edge set at a predetermined vertical spacing below the conveyor equal to between 10 mm and 250 mm.”  Here, it is noted that in Achterwinter teaches in Col. 2, lines 10-20, 30-34, states of the control the width and position of the intake in relation of the suction unit with the upper pass of the belt.

Further, in Boscolo, see the teaching of a suction gap 18 that is designed to be adjustable by adjusting height of cover sheets 17.1 and 17.2, see Col. 6, lines 2-17.  The cover sheets corresponds to the spoilers/baffles that are at the top portion of the partition of the extraction area and below the conveyor.  Thereby, it is further taught in Boscolo regarding the desirability in the adjustment of the height between the partition upper edge and the conveyor.   In regards to the height of 10 mm to 250 mm, this is an adjustment in the dimensions that would have been obvious for one of ordinary skill in the art to modify 
It would have been obvious for one of ordinary skill in the art to modify the spacing of the gap (or vertical spacing) in Achterwinter with the adjustment as taught by Boscolo in providing variation to the desired suctioning properties.

In regards to claim 2, wherein the one suction partition has an upper end formed by a partition section that is angled from the rest of the one suction partition and forms a spoiler, and an upper end edge of the spoiler with the shortest vertical spacing from the deposit conveyor has the predetermined vertical spacing from the deposit conveyor.  See teaching in Achterwinter regarding the baffles 8 that would also form a spoiler that includes adjustment that includes the vertical spacing that can be adjusted in relation to the conveyor.

In regards to claim 3, wherein the one suction partition has at its upper end a spoiler in the form of an angular element with two spoiler parts arranged at an angle to one another, and an upper end edge of this spoiler has the predetermined vertical spacing from the deposit conveyor.  Here, Achterwinter teaches of the adjustment of the spoilers (or baffles) with the adjustment that includes changing of the angles of the baffles 8, see Figs 1 and 2.

In regards to claim 4 (dependent upon claim 3), wherein the spoiler has a spoiler part that is oriented transversely or substantially perpendicularly to the face of the deposit conveyor, and the spoiler also has a spoiler part oriented parallel or substantially parallel to the face.  See teaching in Achterwinter that includes independent control of the respective spoiler (or baffles) and thus capable of having one part that is perpendicular to the conveyor with the other spoiler at an angle.  Further, the Boscolo teaching of a spoiler that are parallel to the conveyor, thereby the combination of Achterwinter in view of Boscolo further would allow for one skilled in the art to recognize the modification that includes the spoilers of Achterwinter to be further modified for additional angles that includes being substantially parallel to the conveyor facing.

In regards to claim 5 (dependent upon claim 2), wherein only one suction partition has the spoiler at its upper end and this spoiler is provided on the downstream suction partition.  See teaching by Achterwinter in view of Boscolo with the independent control and angles of the baffles that would include the spoiler being provided in the claimed arrangement.

In regards to claim 6 (dependent upon claim 2), wherein the spoiler is more angled relative to the vertical extending perpendicular to the face than an upper partition section of the other suction partition and/or in its projection onto the deposit conveyor face has a greater length than the corresponding projection of a deposit upper, angled or bent partition section of the other suction partition and/or has a greater spacing from the deposit conveyor relative to its upper end than an upper end of the deposit upper partition section of the other suction partition.  See teaching by Achterwinter in view of Boscolo above (see teachings for claims 1, 2 and 4 above) that would be capable of operating in the claimed arrangement.

In regards to claim 7 (dependent upon claim 2), wherein the spoiler is aligned or angled to the side of the respective suction partition facing away from a center of the main extraction area or the spoiler is aligned or angled toward the center of the main extraction area.  See teaching of Achterwinter in view of Boscolo above, particularly of the changes to the baffle/spoiler of Achterwinter that includes the angles.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achterwinter in view of Boscolo as applied to claim 2 above, and further in view of Allen (US 6499982).
In regards to claim 8 (dependent upon claim 2), the claim is directed to at least two of the spinnerets are provided spaced in the direction above the conveyor for spinning the filaments and therefore being upstream and downstream spinnerets, and of a respective main suction area for the spinnerets.  The prior art references of Achterwinter and Boscolo do not specifically teach of two spinnerets in this particular arrangement.
	Here, Allen teaches of a forming a nonwoven that includes plural spinning stations 14, 16 (see upstream and downstream stations, Col. 3, lines 36-55), see Fig. 1, which includes teaching of the spunbond/meltblown webs 20, 22 upon a collector 34 (which corresponds to the claimed belt) from the fibers 38, 32 (or filaments) from the respective die 26, 30 (which corresponds to a spinneret).  Here, the teaching of the spinnerets at an upstream and downstream location and with a respective main suction area can be seen via the provided air management system 12, see Fig. 1, at each of the location, as the air management system allows for producing uniform air flow velocity at the collector belt around the forming zone, see Col. 2, lines 18-24.  The plurality of stations allows for forming a non-woven web that is a laminate, see Col. 3, lines 48-55.
	It would have been obvious for one of ordinary skill in the art to modify the apparatus of Achterwinter in view of Boscolo with the plural spinning stations with respective extraction areas as taught by Allen in forming a nonwoven that is a laminate.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achterwinter in view of Boscolo as applied to claims 1 above, and further in view of Sommer (US 2017/0314163).
In regards to claim 9, further comprising: a cooler downstream of the spinneret and above the conveyor; a stretcher downstream of the cooler and above the conveyor; and a diffuser downstream of the stretcher and above the conveyor.
The prior art references do not teach of these additional features.
However, as seen in Sommer, regarding forming nonwoven continuous filaments, it is known of the process with the use of a diffuser 8, 9, cooler 4, and stretcher 5, see [0010], [0026], [0046], [0047], in relation to the conveyor, see mesh belt 11, Fig. 1.  Here, it is a known feature in processing of the filaments prior to collection upon the conveyor as seen in Sommer in forming structured spun-nonwoven upon the collector and for favorable properties, see [0038],.
It would have been obvious for one of ordinary skill in the art to modify the apparatus of Achterwinter in view of Boscolo with the cooler, stretcher, and diffuser as taught by Sommer as known features in producing of the nonwoven with favorable properties, see [0038].

In regards to claim 10 (dependent upon claim 9), wherein a subassembly consisting of the cooler and the stretcher is closed to the admission of outside air other that cooling air in the cooler. See teaching by Sommer regarding this supply of cooling air, see [0027].

In regards to claim 11 (dependent upon claim 9), regarding the diffuser structures.  See teaching in Sommer regarding the diffuser wall sections, see 8, 9 of Fig. 1 having different sizes.  It would have been obvious for one of ordinary skill in the art to modify the shapes of the diffusers of Sommer with 

In regards to claim 12 (dependent upon claim 9), wherein the diffuser has relative to the direction upstream and downstream diffuser walls forming respective upstream and downstream secondary air inlet gaps at an upper end of the diffuser such that lower secondary air streams enter through the secondary air inlet gaps. See teaching by Sommer, see [0029] regarding the secondary air inlet gaps and of the two diffusers with the lower secondary air stream due to the secondary diffuser located below the first one, see [0047].

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achterwinter in view of Boscolo as applied to claim 1 above, and further in view of Becker (US 7004738)
In regards to claim 13, Achterwinter in view of Boscolo fails to teach of a second extraction area and further of drawing at a lower extraction speed. 
See teaching of Becker (US 7004738) with the different zones 6-9, see Fig. 1 with baffles (limiting walls 10) between each zone.  Filaments 3 are formed above the deposit screen 5.   Further, the zones can be separately adjusted at each suction blower, with independent control and/or adjustment of the suctioned air flow in each area, see Col. 4, lines 5-20, with the further teaching regarding that the primary suction region 8 has a higher function speed than the other suction areas 6, 7, 9, see Col. 4, lines 7-11.  The improvements allow for the primary suction area to be shorter, and also allow for energy savings due to the overall volume flow of suctioned air to be reduced, see Col. 3, lines 20-26.  Thereby, Becker teaches of the different extraction speeds from the adjacent zones, particularly with the secondary extraction area having a lower velocity of the air flow from the primary extraction area.
	It would have been obvious for one of ordinary skill in the art to modify the extraction area of Achterwinter in view of Boscolo with the additional second extraction area and with different extraction velocities as Becker in order to adjust to provide energy savings over the overall volume flow of suctioned air being reduced.

In regards to claim 14, wherein the downstream partition wall of the main extraction area and the second downstream partition wall of the second extraction area are spaced differently from the face of the conveyor such that there is a continuous uniform transition between the extraction speed v, of the main extraction area and the extraction speed v, of the second extraction area.  See teaching in Becker, see Fig. 1, wherein the arrangement of the extraction areas with the different partition walls of Becker is capable of forming the continuous uniform transition, particularly with the control of the different extraction speeds between the adjacent extraction areas.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achterwinter in view of Boscolo and Becker as applied to claim 13 above, and further in view of Sommer (US 2017/0314163).
In regards to claim 15, further comprising:
a preconsolidater for the pre-consolidation of the nonwoven fabric on or above the second extraction area.
Achterwinter in view of Boscolo and Becker do not specifically teach of a preconsolidator.
	Here, Sommer teaches regarding filaments that are preconsolidated, see [0005], see also preconsolidation device, see [0031], wherein a compacting roller is heated, or use of a hot-air consolidation with the mesh belt 11.  The preconsolidation can be done with a separate blower, see [0033], see teaching of suction area 16 for preconsolidating the nonwoven 1, see [0048], and compacting device 18 consisting of rollers 19, 20.  The preconsolidator located downstream from the diffusor 2, [0052], see Fig. 4.
	It would have been obvious for one of ordinary skill in the art to modify the apparatus of Achterwinter in view of Boscolo and Becker with the preconsolidation device as taught by Sommer providing a process of preconsolidating the fibers during the operation of the formation of nonwoven from filaments.

In regards to claim 16 (dependent upon claim 15), wherein a spacing in the direction between a center plane of the diffuser and the preconsolidater is 100 mm to 1000 mm.  While Sommer does not teach of the specific distance from the center plane of the diffuser and the preconsolidator being 100 mm to 1000 mm.  Here, the distance can be modified, as a change in the size, the distance modified as based upon the desired effects upon the formed final product after formation of the nonwoven upon the mesh belt.

Claims 17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 6499982) in view of Becker (US 7004738)
In regards to claim 17, Allen teaches of a method of making a nonwoven fabric, the method comprising the steps of:
displacing an air-permeable conveyor belt (conveyor belt 34) in a horizontal travel direction;
delimiting a main extraction area below the conveyor belt by, relative to the direction, a downstream suction partition and by an upstream suction partition (see Fig. 1);
spinning filaments and depositing the spun filaments (see stations 14, 16 for the spun filaments 32, 38) on an air-permeable conveyor belt (see collector belt 34) at the main extraction area to form a nonwoven web (see Fig. 1);
delimiting below the conveyor belt a second extraction area spaced upstream or downstream from the main extraction area (see extraction areas being the air handlers 52, 54, 56 with the intake openings 58, 60, 62);
See also teaching wherein of three separate and discrete air handlers 52, 54, 56 for the air management system 170, see Col. 6, lines 32-41

Allen does not specifically state regarding “drawing air through the belt at the main extraction area at a greater extraction velocity in the main extraction area than in the second extraction area; and when the second extraction area is upstream of the main extraction area, spacing an upper end of the upstream suction partition below the belt or, when the second extraction area is downstream of the main section area, spacing an upper end of the downstream suction partition below the belt such that the extraction velocity of the air flow through the belt decreases uniformly between the main extraction area and the second extraction area.”

See the teaching of Becker (US 7004738) with the different zones 6-9, see Fig. 1 with baffles (limiting walls 10) between each zone.  Filaments 3 are formed above the deposit screen 5.   Further, the zones can be separately adjusted at each suction blower, with independent control and/or adjustment of the suctioned air flow in each area, see Col. 4, lines 5-20, with the further teaching regarding that the primary suction region 8 has a higher function speed than the other suction areas 6, 7, 9, see Col. 4, lines 7-11.  The improvements allow for the primary suction area to be shorter, and also allow for energy savings due to the overall volume flow of suctioned air to be reduced, see Col. 3, lines 20-26.  Thereby, Becker teaches of the different extraction speeds from the adjacent zones, particularly with the secondary extraction area having a lower velocity of the air flow from the primary extraction area.
	It would have been obvious for one of ordinary skill in the art to modify the different extraction velocity for the respective areas of Allen with the different speed velocities as taught by Becker in order to adjust to provide energy savings over the overall volume flow of suctioned air being reduced.

In regards to claim 19 (dependent upon claim 17), wherein the extraction speed in the main extraction area is 1.2 to 5 times greater than the extraction speed in the second.  Assuming the term “the second” is in reference to the second extraction area, Becker teaches of controlling with the different extraction speeds with the main extraction area being greater than the secondary extraction areas.  It would have been obvious for one of ordinary skill in the art to recognize the teachings of Becker as provided in Allen in view of Becker that would include a greater amount that would include 1.2 times or greater, as in Becker the teaching is the greater extraction occurs at the primary thereby allowing to reduce overall volume flow that is sucked and thereby allowing for energy savings.

In regards to claim 20 (dependent upon claim 19), wherein a change in the extraction speed between the speed in the main extraction area and the speed in the second extraction area has a gradient of 1 to 8 m/s.  Becker having the teaching of the adjustable zones can be modified with the desired difference/change in extraction speed between the areas.  This can include the capability in changing the gradient between the two areas.

In regards to claim 21 (dependent upon claim 20), wherein the extraction speed changes uniformly and continuously from the extraction speed in the main extraction area to the extraction speed in the second extraction area in a transition zone of a length in the direction of at least 10 cm.  See teaching of the different adjacent zones in both Allen and Becker which further both teaches of different dimensions of their respective primary and secondary zones, and it would have been obvious for one of ordinary skill in the art to modify the process of Allen in view of Becker with the modification of the dimensions as it is a change in size regarding the desired length of the transition zone.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Becker as applied to claim 17 above, and further in view of Sommer (US 2017/0314163).
In regards to claim 18, wherein the filaments are continuous multicomponent filaments.
Allen in view of Becker does not specifically state of multicomponent filaments and instead teaches of forming filaments for the nonwoven web upon a conveyor.
Here, Sommer teaches of forming nonwoven from filaments 2 upon a mesh belt along with a suction.  Here, in [0025], the spinning device can be used in processes of monocomponent and/or multicomponent or bicomponent filaments that are created as continuous filaments.  Here, Sommer teaches of the known alternative formation of the fibers particularly of different types wherein monocomponent or multicomponent or bicomponent filaments that can form the continuous filaments as it is produced upon the conveyor (mesh belt).
	It would have been obvious for one of ordinary skill in the art to modify the fiber forming process of Allen in view of Becker with the fibers formed being multicomponent continuous filaments as taught by Sommer as a known alternative in forming the desired filament types for production.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, of particular note:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744